Citation Nr: 0604479	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-22 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for eczematous 
dermatitis on both hands, currently rated as 10 percent 
disabling.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for pes 
planus.  

3.  Entitlement to service connection for pes planus.  

4.  Entitlement to service connection for prostatitis.  

5.  Entitlement to service connection for vertigo with 
dizziness and nausea.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The veteran had active service from February 1941 to November 
1944.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Houston, Texas, 
VA Regional Office (RO).   

The issues of entitlement to an increased rating for 
eczematous dermatitis on both hands, currently rated as 10 
percent disabling, entitlement to service connection for pes 
planus, entitlement to service connection for prostatitis, 
and entitlement to service connection for vertigo with 
dizziness and nausea are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for pes planus was denied in an April 
1948 rating decision.  The veteran did not appeal.

2.  The evidence added to the record since the April 1948 
rating decision is new and probative to the issue at hand.


CONCLUSION OF LAW

The April 1948 rating decision denying service connection for 
pes planus is final.  Evidence submitted since that decision 
is new and material.  38 U.S.C.A. §§ 5108, 7105(a), (b) and 
(c), 7108; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302(a) 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein reopened.  

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The issue of service connection for pes planus was previously 
denied in April 1948.  That decision is final.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, however, the Secretary shall 
reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the record included the 
service medical records, statements from the veteran, and 
post service VA medical records.  The evidence was reviewed 
and service connection for pes planus was denied.  38 
U.S.C.A. § 7105.

Service medical records show pes planus was noted at service 
entrance.  The prior rating decision specifically noted that 
there was no evidence that pes planus was aggravated during 
service.  

Since that determination, the veteran has applied to reopen 
his claim for entitlement to service connection for pes 
planus.  The evidence submitted since the prior final 
decision in April 1948 is new and material.  In a letter 
received in July 2003, the veteran's private physician, Dr. 
A. B. M., stated that wearing tight combat boots during 
service could have aggravated the veteran's pes planus.  

At the time of the prior denial, there was an absence of 
favorable evidence addressing the question of whether there 
had been an increase in severity or aggravation.  The new 
evidence, when accepted as true for the purpose of reopening 
addresses a previously unestablished fact.  The evidence is 
new, material and the claim is reopened.



ORDER

The application to reopen a claim of entitlement to service 
connection for pes planus is granted.


REMAND

In correspondence received at the Board in November 2005, the 
veteran indicated that he desired the American Legion to 
represent him.  The power of attorney of record is in favor 
of the Texas Veterans Commission.  There is no power of 
attorney for the American Legion.  

During service, the skin disorder was variously classified to 
include eczema and a chronic unqualified dermatitis of both 
arms.  The VA examination, in 2002, seemed to limit the 
examination to the hands and did not estimate the total area 
of involvement.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

1.  The AOJ should request that the 
veteran provide a power of attorney in 
favor of the American Legion.  

2.  The AOJ should schedule the veteran 
for an adequate skin examination of the 
veteran.  The claims file should be made 
available to the examiner so that he/she 
can determine the nature of the service-
connected disability.  The examiner 
should prepare a report that fully 
describes the manifestations of the 
service-connected disability and complies 
with the rating criteria, including 
estimating total area of involvement.

3.  The AOJ should schedule the veteran 
for an examination of the prostate.  The 
examiner should determine whether there 
is a current prostate disability and if 
present whether there is a relationship 
to the in-service manifestations.

4.  The AOJ should schedule the veteran 
for an examination of the feet.  The 
examiner should explain the meaning of 
grade 3 pes planus and determine whether 
there was an increase in severity during 
service.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


